Citation Nr: 1235139	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the board in June 2012 and Remanded for additional development and readjudication.  

This appeal originally included a claim of service connection for calluses of both feet.  In September 2012, the RO granted service connection for calluses of the left and right foot and assigned a noncompensable disability rating, effective March 25, 2008.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, there is no claim pertaining to this disorder before the Board.  Consideration herein is limited to the issue listed on the first page of the present decision.


FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy nor was he exposed to hostile military or terrorist activity while on active duty.

2.  The competent and probative medical evidence of record establishes that the Veteran does not have PTSD.  

3.  There is no competent medical evidence that a psychiatric disorder was manifested in service or a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports as well as records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Exhaustive attempts were made to locate outstanding treatment records from the Milwaukee VA Medical Center for the period of January 1982 to December 1982.  Unfortunately, it has been determined that there are no available records.  See July 2005 and December 2009 memorandum regarding formal finding of unavailability.  The Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. 3.159(e).  

The RO also obtained a VA psychiatric examinations in September 2005 and November 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed psychiatric disorder and his military service; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their onset during military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010). 

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  The Veteran does not allege, and his DD 214 does not reflect, that he engaged in combat, or was in fear of hostile military or terrorist activity.  In fact, he served during a period of peacetime.  His personnel records indicate that he had a period of overseas service in Germany from June 1980 to November 1981 as petroleum supply specialist.

In this case, the Veteran contends that he was seen by a military psychiatrist at Fort Rucker, Alabama for counseling regarding anxiety and depression and problems coping with military life.  He reports that his symptoms started when he began training with various firearms.  He stated that he became nervous, scared and began to worry and withdraw from others.  See September 2005 VA examination report and March 2008 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781).  

The Veteran provided additional stressor information in a lay statement from an individual who, as best as the Board can tell, met the Veteran in 2003 when they were both participating in a residential program for homeless veterans.  Apparently the Veteran related an incident where he witnessed a fellow soldier injured while rappelling from a helicopter.  See VA Form 21-4138 dated in March 2008 and March 2008 VA outpatient treatment record.  

Service treatment records do not contain any reports of psychiatric complaints or findings.  At his separation physical in August 1982, the Veteran denied frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  Clinical evaluation of his psychiatric status was within normal limits and there was no reference to the presence of mental problems or impairment of any sort.  There is also no evidence of any psychiatric abnormalities within one year after discharge from active service. 

The claims file consists of VA and private outpatient treatment records, VA examination reports, and SSA records submitted by the Veteran in connection with his claim.  These records cover a period from 1998 to 2009 and show the earliest medical evidence of treatment for psychiatric symptomatology is a private outpatient treatment record dated in 1998 when the Veteran sought treatment for depressive symptoms.  It was noted that the Veteran had a period of psychiatric hospitalization in August 1997.  He described his emotional problems as a chemical imbalance and also revealed a significant history of substance abuse.  The examiner gave provisional diagnoses of alcohol dependence, continuous; cocaine dependence; rule out depression with psychotic features; rule out major depressive disorder; and rule out personality disorder mixed with dependent impulsive and passive-aggressive features.  There was no mention of previous psychiatric symptomatology associated with military service.  Other records dated from 2000 to 2002 show the Veteran was treated for depression, generalized anxiety disorder, and alcohol/cocaine dependence.

VA treatment records dated from 2003 to 2005 show that the Veteran's active problem list included a diagnosis of generalized anxiety disorder as of December 2003 and a diagnosis of depressive disorder as of July 2004.  In August 2003 the Veteran also underwent a PTSD screen which was negative.  The Veteran had an initial VA psychiatric assessment in December 2003.  At that time he noted that he was feeling more depressed and sad since losing his job.  He related that his depression originally started around 1-1/2 years ago and that nearly a year ago he had attempted suicide.  It was noted that the Veteran had a long history of anxiety that probably started from his childhood, but the depression started later on.  The clinical impression was generalized anxiety disorder, rule out agoraphobia and mild depression.  Again, there was no mention of previous psychiatric symptomatology associated with military service.  

When examined by VA in September 2005, the Veteran reported problems with concentrating associated with his mixed anxiety and depression and problems sleeping.  He reported that his social anxiety started while he was in the military and that he was seen by a military psychiatrist for counseling.  He reported that that his anxiety and depression started when he began training with an M-16, and M-60 machine gun, and hand grenades.  The Veteran was currently a resident in a substance abuse treatment program.  

After carefully reviewing the claims file in its entirety, a diagnosis of depression, NOS was given, but the examiner could find no evidence to prove that it was caused by or a result of military service.  The examiner noted that it was not possible on the basis of documentation contained in the claims file to substantiate the Veteran's claims of military treatment for anxiety and depression.  The claims folder did not contain any documentation of such treatment or problems during military service.  Although one service record showed the Veteran was nervous and embarrassed prior to circumcision surgery in April 1982, the examiner considered this reaction was situational and most likely non-contributory to present symptoms.  The Veteran also claimed that he sought treatment for anxiety and depression at the Milwaukee VAMC in 1982, but was denied.  Again, the claims folder does not contain documentation of this claimed treatment which would have occurred only months after his military discharge. 

The examiner then referred to an evaluation in 2003, during which the Veteran reported that his depression started 1.5 years previously.  The examiner also noted that in 2002 the Veteran had been treated for depression and anxiety associated with alcohol and cocaine use.  The examiner then referred to the Veteran's multiple GAF scores between 2003 to 2005 which varied from 60 to 77.  The examiner noted that these ratings reflect transient expectable reactions to psychosocial stressors and no more than slight impairment in social and occupational functioning.  The examiner ultimately concluded that a nexus between the Veteran's current mental health problems and his military service or immediate post military service could not be established by the evidence of record.  

Subsequent VA and private records dated from 2003 to 2009 show continued evaluation and treatment of the Veteran's psychiatric symptomatology, which was variously attributed to anxiety, depression, agoraphobia and substance dependency.  In fact, these records show that in general the Veteran sought mental health treatment in response to his more recent psychosocial stressors unrelated to military service such as ongoing difficulties with holding down a job and homelessness.  These clinical records also include a PTSD screening from February 2009, which was negative.

In November 2009, the Veteran was referred for VA examination for the purpose of determining whether the evidence supported a diagnosis of PTSD.  The examiner took a detailed history of the Veteran's in-service stressors, post-service symptoms and a review was made of his VA medical records.  During the interview, the Veteran recalled his time spent in the military where his primary duty was refueling helicopters.  When asked about problematic military experiences, he reported that he was traumatized by seeing a friend fall and break his leg while rappelling from a helicopter.  He also continued to claim that he saw a psychiatrist for depression and anxiety while stationed at Fort Rucker and was prescribed medication.  He was unable to remember the medication he was prescribed and said this visit to the psychiatrist was not in the military record.  

After carefully reviewing medical records and the clinical interview, the VA examiner concluded the Veteran did not meet the DSM-IV criteria for PTSD.  Rather diagnoses of depression, NOS and generalized anxiety disorder per chart were given, but the examiner could find no evidence to prove that they were caused by or a result of his military experiences.  The examiner noted that the overall picture was one of an individual who was experiencing symptoms of depression and anxiety prior to entering military service.  The Veteran did not report any symptoms of PTSD related to the problematic military experiences which included seeing his friend fall and break his leg.  

Unfortunately, the Board is unable to attribute the post-service development of an acquired psychiatric disorder to the Veteran's military service.  As noted previously neither depression or anxiety were "noted" in service treatment records.  Moreover there follows a very lengthy period after service discharge in which there is no evidence of any psychiatric problems.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required psychiatric treatment during the 16 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the record is negative for a medical opinion, including the September 2005 and November 2009 VA examinations, which link any psychiatric disorder to service.  See Hickson, supra.  The competent VA medical opinions in the record conclusively found that the Veteran's current depression and anxiety were not related to service.  The examiners considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, as well as the results of the personal clinical evaluation in rendering their medical opinions.  As a result the examiners were able to fully address the salient question as to the origin of the Veteran's current psychiatric disorders and their relationship to military service.  Again, the Veteran has presented no competent medical evidence to the contrary.

In short, there is no medical evidence providing a medical etiology or nexus between the Veteran's current depressive disorder/generalized anxiety disorder and his military service.  

To the extent that the Veteran has claimed service connection for PTSD, the Board notes that since combat status has not been established and the Veteran's stressors do not appear to fall within the purview of the new version of 38 C.F.R. § 3.304(f)(3), his statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, another critical element is that at no time during the appeal period has the Veteran been diagnosed with PTSD.  See 38 C.F.R. § 3.304(f).  

As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and his claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has been diagnosed with PTSD at any time during the appeal period, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). 

Therefore, inasmuch as the Veteran has not established he has the required DSM-IV diagnosis of PTSD, regardless of the circumstances of his service, the preponderance of the evidence is against his claim of entitlement to service connection for this condition.  

Finally to the degree that the Veteran's psychiatric symptoms have been attributed to a personality disorder, service connection also is not warranted because personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Consequently, there is no legal basis to grant service connection for this disorder.  Because the law, rather than the evidence, is dispositive on this issue, service connection is not warranted for the Veteran's personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching these conclusions, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements from family and friends regarding his mental condition.  His primary argument is that his psychiatric problems are related to his military experiences.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed psychiatric disorders are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, the Veteran's opinion that specific disabilities are related to his military service is outweighed by the more thoroughly explained and detailed opinions of the VA physicians on these etiological questions.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran has not offered any medical evidence to refute the VA examiners' unfavorable opinions, so they are uncontroverted. 

However more importantly the Board finds that the Veteran's account of receiving psychiatric treatment during service is not credible because it is inconsistent with service treatment records.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

There is no indication that the objective contemporaneous service treatment records are incomplete or inaccurate.  The Board finds that they show adequate evidence of the Veteran's state of mental health during service and at separation from service and thus are more probative rather than the Veteran's inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  Similarly, the Veteran's initial post-service psychiatric treatment history was predominately focused on his alcohol/cocaine dependence which is an issue unrelated to his military service.  Unfortunately these contradictions diminish the probative value of the Veteran's contentions.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


